       Case 19-10415 Doc 16 Filed 02/21/19 Entered 02/21/19 23:41:37 Imaged Certificate of
                                       Notice Page 1 of 3
Information to identify the case:

Debtor 1:
                      Paula Fabre                                                Social Security number or ITIN:   xxx−xx−1728
                                                                                 EIN: _ _−_ _ _ _ _ _ _
                      First Name   Middle Name   Last Name

Debtor 2:                                                                        Social Security number or ITIN: _ _ _ _
                      First Name   Middle Name   Last Name
(Spouse, if filing)                                                              EIN: _ _−_ _ _ _ _ _ _
United States Bankruptcy Court:        Eastern District of Louisiana             Date case filed for chapter:        7     2/18/19

Case number:19−10415
Official Form 309A (For Individuals or Joint Debtors)
Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                                                         12/15


For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.
This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.
The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.
The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debts or who
want to have a particular debt excepted from discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)
To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

The staff of the bankruptcy clerk's office cannot give legal advice.

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.
Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court.
                                                 About Debtor 1:                                      About Debtor 2:

1.        Debtor's full name                     Paula Fabre

2.        All other names used in the
          last 8 years

3.      Address                                  P.O. Box 118
                                                 Boutte, LA 70039

4.      Debtor's attorney                        Christopher Sisk                                     Contact phone 504−799−2271
                                                 Sisk Law Firm
        Name and address                         1100 Poydras St                                      Email: chris@sisklawfirm.com
                                                 Suite 2900
                                                 New Orleans, LA 70163

5.      Bankruptcy trustee                       Wilbur J. (Bill) Babin Jr.                           Contact phone (504) 833−8668
                                                 3027 Ridgelake Drive
        Name and address                         Metairie, LA 70002                                   Email: trusteebabin@wjbabin.com
                                                                                                               For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                    page 1
     Case 19-10415 Doc 16 Filed 02/21/19 Entered 02/21/19 23:41:37 Imaged Certificate of
                                     Notice Page 2 of 3
Debtor Paula Fabre                                                                                                                   Case number 19−10415


6. Bankruptcy clerk's office                         Eastern District of Louisiana                                    Hours open:
                                                     Hale Boggs Federal Building                                      8:30 − 4:30 Monday − Friday
    Documents in this case may be filed at           500 Poydras Street, Suite B−601
    this address. You may inspect all records        New Orleans, LA 70130                                            Contact phone
    filed in this case at this office or online at
    www.pacer.gov.
                                                                                                                      Date: 2/18/19

7. Meeting of creditors                              March 14, 2019 at 10:00 AM                                       Location:

    Debtors must attend the meeting to be            The meeting may be continued or adjourned to a                   F. Edward Hebert Federal Bldg,
    questioned under oath. In a joint case,                                                                           #111, 600 S. Maestri Street, New
    both spouses must attend. Creditors may          later date. If so, the date will be on the court
    attend, but are not required to do so.           docket.                                                          Orleans, LA 70130


8. Presumption of abuse                              The presumption of abuse does not arise.

    If the presumption of abuse arises, you
    may have the right to file a motion to
    dismiss the case under 11 U.S.C. §
    707(b). Debtors may rebut the
    presumption by showing special
    circumstances.


9. Deadlines                                   File by the deadline to object to discharge or                         Filing deadline: 5/13/19
                                               to challenge whether certain debts are
    The bankruptcy clerk's office must receive dischargeable:
    these documents and any required filing
    fee by the following deadlines.
                                                     You must file a complaint:
                                                     • if you assert that the debtor is not entitled to receive a discharge of any debts under any of the
                                                       subdivisions of 11 U.S.C. § 727(a)(2) through (7), or

                                                     • if you want to have a debt excepted from discharge under 11 U.S.C § 523(a)(2), (4), or (6).

                                                     You must file a motion:
                                                     • if you assert that the discharge should be denied under § 727(a)(8) or (9).


                                                     Deadline to object to exemptions:                                Filing deadline: 30 days after the
                                                     The law permits debtors to keep certain property as exempt.      conclusion of the meeting of creditors
                                                     If you believe that the law does not authorize an exemption
                                                     claimed, you may file an objection.


10. Proof of claim                                   No property appears to be available to pay creditors. Therefore, please do not file a
                                                     proof of claim now. If it later appears that assets are available to pay creditors, the clerk
    Please do not file a proof of claim unless       will send you another notice telling you that you may file a proof of claim and stating the
    you receive a notice to do so.                   deadline.

11. Creditors with a foreign address If you are a creditor receiving a notice mailed to a foreign address, you may file a motion
                                     asking the court to extend the deadlines in this notice. Consult an attorney familiar with
                                     United States bankruptcy law if you have any questions about your rights in this case.

12. Exempt property                                  The law allows debtors to keep certain property as exempt. Fully exempt property will
                                                     not be sold and distributed to creditors. Debtors must file a list of property claimed as
                                                     exempt. You may inspect that list at the bankruptcy clerk's office or online at
                                                     www.pacer.gov. If you believe that the law does not authorize an exemption that the
                                                     debtors claim, you may file an objection. The bankruptcy clerk's office must receive the
                                                     objection by the deadline to object to exemptions in line 9.
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case −− No Proof of Claim Deadline                                     page 2
          Case 19-10415 Doc 16 Filed 02/21/19 Entered 02/21/19 23:41:37 Imaged Certificate of
                                          Notice Page 3 of 3
                                               United States Bankruptcy Court
                                               Eastern District of Louisiana
In re:                                                                                                     Case No. 19-10415-EWM
Paula Fabre                                                                                                Chapter 7
         Debtor
                                                 CERTIFICATE OF NOTICE
District/off: 053L-2                  User: admin                        Page 1 of 1                          Date Rcvd: Feb 19, 2019
                                      Form ID: 309A                      Total Noticed: 14


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Feb 21, 2019.
db             +Paula Fabre,   P.O. Box 118,    Boutte, LA 70039-0118
smg            +Collector of Revenue,    City of New Orleans,   Department of Finance,
                 1300 Perdido Street, RM 1W15,    New Orleans, LA 70112-2128
smg             Louisiana Department of Revenue,    Collection Division/Bankruptcy Section,   P. O. Box 66658,
                 Baton Rouge, LA 70896-6658
smg             U. S. Attorney’s Office,    Eastern District of Louisiana,   650 Poydras Street,   Suite 1600,
                 New Orleans, LA 70130-7212
3697885        +Gmfs Svc Sls,   8742 Lucent Blvd,    Highlands Ranch, CO 80129-2302
3697886        +Law Offices of Herschel Adcock, Jr.,    13541 Tiger Bend Road,   Baton Rouge, LA 70817-4520

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty             E-mail/Text: chris@sisklawfirm.com Feb 19 2019 19:47:02       Christopher Sisk,    Sisk Law Firm,
                 1100 Poydras St,    Suite 2900,    New Orleans, LA 70163
tr             +EDI: BWJBABINJR.COM Feb 20 2019 00:43:00       Wilbur J. (Bill) Babin, Jr.,
                 3027 Ridgelake Drive,    Metairie, LA 70002-4924
smg            +E-mail/Text: bankruptcy_bpc@lwc.la.gov Feb 19 2019 19:47:24       Louisiana Workforce Commission,
                 UI Tax Liability and Adjudications,     Attn: Bankruptcy Unit,    1001 N. 23rd Street,
                 Baton Rouge, LA 70802-3338
ust            +E-mail/Text: ustpregion05.nr.ecf@usdoj.gov Feb 19 2019 19:47:17        Office of the U.S. Trustee,
                 400 Poydras Street,    Suite 2110,    New Orleans, LA 70130-3238
3697884        +EDI: CAPITALONE.COM Feb 20 2019 00:43:00       Capital One,   Attn: Bankruptcy,    Po Box 30285,
                 Salt Lake City, UT 84130-0285
3697887         E-mail/Text: camanagement@mtb.com Feb 19 2019 19:47:13       M & T Bank,    Attn: Bankruptcy,
                 Po Box 844,    Buffalo, NY 14240
3697888        +EDI: NFCU.COM Feb 20 2019 00:43:00       Navy FCU,   Attn: Bankruptcy,    Po Box 3000,
                 Merrifield, VA 22119-3000
3697889        +EDI: RMSC.COM Feb 20 2019 00:43:00       Synchrony Bank/Amazon,   Attn: Bankruptcy,
                 Po Box 965060,    Orlando, FL 32896-5060
                                                                                               TOTAL: 8

             ***** BYPASSED RECIPIENTS *****
NONE.                                                                                                               TOTAL: 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Feb 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on February 18, 2019 at the address(es) listed below:
NONE.                                                                                       TOTAL: 0
